Citation Nr: 1755510	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-35 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the reduction from 30 percent for right knee with degenerative changes of the medial compartment as well as the medial and lateral menisci, to 10 percent, effective March 1, 2013, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1985 to January 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO), which decreased the Veteran's service-connected right knee degenerative changes of the medial compartment as well as the medial and lateral menisci, from 30 percent to 10 percent disabling effective March 1, 2013.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.


FINDINGS OF FACT

1.  The 30 percent disability rating for the Veteran's right knee with degenerative changes of the medial compartment as well as the medial and lateral menisci, had been in effect longer than 5 years at the time of the rating reduction on March 1, 2013.

2.  The weight of the evidence supports a finding that the Veteran's service-connected disability no longer resulted in limited leg extension. 

3.  The improvement identified in the April 2012, December 2012 and January 2017 examinations reflects a maintained improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the rating for right knee with degenerative changes of the medial compartment as well as the medial and lateral menisci, from 30 percent disabling to 10 percent disabling, effective March 1, 2013, was proper.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.102, 3.105 (e), 3.344, 4.71a, Diagnostic Code 5014-5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In cases involving rating reductions, such as this one, specific notice and assistance requirements are enumerated at 38 C.F.R. § 3.105(e).

Neither the Veteran in this case nor his representative has referred to any deficiencies in VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claim before it.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C. § 1155 (2012).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  

In any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  It is essential, both in the examination and evaluation of the disability, that each be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  

When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344 (c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344 (a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The provisions of 38 C.F.R. § 3.344 (a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344 (c) is applicable.  Here, the prior disability ratings for the Veteran's right knee with degenerative changes of the medial compartment as well as the medial and lateral menisci (hereinafter, "right knee disability") were in effect for over 10 years.  Thus, the provisions of 38 C.F.R. 
§ 3.344 (a) and (b) apply in this case.

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction. VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted.  See Kitchens, supra.

Service connection was granted for the Veteran's right knee disability in May 1999, with a noncompensable rating effective July 22, 1998.  In a February 2003 rating decision, the rating was increased to 30 percent, effective October 4, 2002, and remained at that level until the March 1, 2013 reduction. 

The Veteran's right knee disability is rated under Diagnostic Code 5014-5261. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. 
§§ 4.20, 4.27.  DC 5014 concerns osteomalacia, which is rated on limitation of motion of the affected parts, as arthritis, degenerative. 

Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Thus, the question before the Board concerns the limitation of extension of his right knee, if any. 
 
In January 2003, the Veteran underwent the VA examination which would lead to the increase of his disability rating to 30 percent.  At that time, a detailed history of his in-service injury and his use of the joint since that time was taken.  Right knee measurements revealed extension was limited by pain at 20 degrees.  Marked limitation on the basis of pain with use and pain in the joint were noted.  Chondromalacia patella of the right knee was diagnosed and, in a February 2003 rating decision, a 30 percent disability rating was granted based on the limitation of extension.  

In July 2010, the Veteran underwent a VA examination.  At that time, he reported being unable to run due to knee pain, but was able to perform all activities of daily living.  He did not use a cane or walker at that time, but did wear a brace on the knee when he knew he was going to be more active than usual.  Active and passive range of motion testing of the knee revealed some limitations due to pain.  No limitation of extension was noted at the time.

The rating reduction at issue was based on the findings of a VA examination in April 2012.  At that time, it was noted that there was no limitation of extension present.  Following repetitive use testing, again, there was found to be no limitation of extension in the right knee. 

The record contains VA treatment records concerning the Veteran's right knee, dated from August and October 2012.  In the records, the Veteran is being seen with complaints of right knee pain.  However, there is no indication of a limitation of extension of the knee in those, or any, treatment records. 

In December 2012, the Veteran underwent a right knee examination.  At that time, right knee flexion was measured at 120 degrees, with painful motion evident at 120 degrees.  There was no limitation of extension or objective evidence of painful motion on extension, both before and after repetitive use testing. 

In January 2017, the Veteran again underwent a right knee examination at VA.  At that time, right knee extension was measured at 100 degrees, with painful motion evident.  No limitation of extension was noted.

At the May 2017 hearing, the Veteran testified that his symptoms, such as pain in the knee and swelling, worsened after prolonged standing and walking.  The Veteran indicated that although he was able to extend his leg fully, pain was present.  The symptoms had been the same since the reduction occurred. 

Initially, the Board notes that the examinations in April 2012, December 2012 and January 2017 were as full and complete as the initial examination in January 2003. The examiners provided thorough range of motion testing, medical and treatment histories, and a list of present symptoms.

At the time of the reduction, the Veteran's right knee disability showed sustained, material improvement over the prior evaluation in January 2003.  Notably, in January 2003 the Veteran's left knee disability manifested a limitation in extension of 20 degrees.  The subsequent VA examinations did not reveal any objective evidence of limitation of extension by any measure.  

The Board finds that such a change reflects a maintained improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The April 2012 the examiner specifically stated that the Veteran's knee disability did not impact his ability to work.  The December 2012 examiner found that the Veteran's knee pain would impact his ability to work, but made no mention of any limit of extension.  The January 2017 examiner found no functional impact on the Veteran's ability to perform occupational tasks. 

The Board notes that the improvement was sustained, as more than five years passed between the administration of the examinations finding a lack of limited extension in the Veteran's right knee.  Such a showing strongly supports a conclusion that the improvements shown are not temporary in nature and that such findings reflect a sustained improvement over the ordinary conditions of life.  As such, it is evident that the Veteran's right knee extension has improved.  Thus, the reduction of the evaluation of the Veteran's left knee disability to 10 percent disabling, effective March 1, 2013, was proper.

The Board acknowledges that, notwithstanding the improved extension in the Veteran's right knee, the evidence shows continued knee symptoms and limitations. In this regard, the Veteran has consistently reported pain in his right knee, which often flared up when he spent a lot of time on his feet.  The April 2012 VA examination report showed pain in the right knee on movement.  As noted above, the December 2012 examiner found that the Veteran's knee pain would impact his ability to perform occupational tasks.  At the May 2017 hearing, the Veteran testified that he continued to experience pain and swelling in the right knee upon extended activity such as walking. 

Insofar as the aforementioned symptoms suggest that the Veteran's disability picture has not improved, the Board notes that these symptoms (such as pain after long periods of standing) fall outside the scope of Diagnostic Code 5261, which specifically focuses on limitation of knee extension, measured in degrees.  Further, there is no indication that the aforementioned symptoms resulted in limited knee extension at any time after the January 2003 VA examination.  As stated, multiple subsequent VA examinations indicated that the Veteran had full extension to 0 degrees in the right knee, and he testified that he was able to fully extend his right knee.
 
Therefore, the evidence suggests that, while the overall disability picture might have remained constant, it no longer results in limited knee extension.  As such, the Board finds that the rating reduction under Diagnostic Code 5261 was proper.  As the weight of the evidence is against a finding of restoration of the 30 percent rating for limitation of right knee extension, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The reduction from 30 percent for right knee with degenerative changes of the medial compartment as well as the medial and lateral menisci, to 10 percent, effective March 1, 2013, was proper.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


